PER CURIAM.
Appellant’s points seeking reversal of his conviction for indecent assault upon a female minor do not question the sufficiency of the evidence as to the commission of the acts. It is urged however, that the conviction must be set aside because (1) the State failed to prove the crime was com*524mitted, in Dade County, Florida, and (2) the State failed to prove the offense was committed within two years of the filing of the information. ^
In a criminal prosecution it is not necessary for the venue to be proved beyond a reasonable doubt. It is sufficient if the evidence raises a presumption or if the jury can reasonably infer from the evidence that the crime was committed in the alleged jurisdiction. Lowman v. State, 80 Fla. 18, 85 So. 166 (1920); Chaudoin v. State, Fla.App.1960, 118 So.2d 569. An examination of the record reveals sufficient evidence to establish the commission of the crime within Dade County, Florida. There was also sufficient evidence to show that the commission of the offense charged was perpetrated within the two year period prescribed by statute. See Sec. 932.05, Fla.Stat, F.S.A.
Affirmed.